Citation Nr: 0302673	
Decision Date: 02/12/03    Archive Date: 02/19/03	

DOCKET NO.  00-17 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for major depression, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran retired in July 1983 after completing 20 years of 
active military service.  

This matter arises from various rating decisions rendered 
since March 2000 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.  In the 
aggregate, these increased the evaluation for the disability 
at issue from 10 percent to 30 percent.  Following compliance 
with the procedural requirements set forth in 38 U.S.C.A. 
§ 7105 (West 1991), the case was forwarded to the Board of 
Veterans' Appeals (Board) for appellate consideration.  

During the appellate process, the veteran claimed an 
increased rating for hypertension, service connection for 
asthma, and a total disability rating based upon individual 
unemployability.  Those matters have not been developed or 
certified for appeal.  See 38 U.S.C.A. § 7105.  Nor are they 
"inextricably intertwined" with the issue now on appeal.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  
Accordingly, they are referred to the RO for all action 
deemed necessary.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  The veteran's major depression is manifested by 
symptomatology that includes panic attacks more than once a 
week and disturbances of motivation and mood.  However, he 
does not display suicidal ideation, obsessional rituals that 
interfere with routine activities, intermittently illogical, 
obscure, or irrelevant speech, near continuous panic or 
depression, or spacial disorientation.  Nor does he neglect 
his personal appearance and hygiene.  


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent, but not 
more, for major depressive disorder have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9434 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002), eliminated the well-grounded claim 
requirements, expanded the duty of VA to notify the appellant 
and representative, and enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159 (2002)).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a) that is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  



First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  See VCAA, § 3(a) 
(codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim, and inform 
him 
whether he or VA bears the burden of producing or obtaining 
that evidence or information.  38 U.S.C.A. §§ 5103(a) (West 
1991 & Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was issued a statement of the case, as well as a 
supplemental statement of the case, that informed him of the 
evidence used in conjunction with his claim, the pertinent 
laws and regulations, the adjudicative action taken, and the 
reasons and bases for the decision.  Additionally, the 
veteran was given an opportunity to offer testimony before an 
RO employee, and to offer additional evidence.  Then, by 
letter dated in May 2001, the veteran was given further 
information regarding evidence necessary for his claim, and 
was furnished the necessary forms that would permit VA to 
acquire additional evidence that he had indicated would 
further support his claim.  He also was furnished a toll-free 
number to be used if he had any further questions or needed 
any further assistance with his claim.  Thus, he was provided 
adequate notice as to the evidence needed to substantiate his 
claim, while also being informed of VA's duty to assist him 
in obtaining such evidence.  The record indicates that all 
relevant facts have been properly developed, and that all 
evidence necessary for an equitable disposition of the issue 
on appeal has been obtained.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Finally, in view of the 
relatively narrow questions of law and fact on which this 
matter turns, the Board concludes that there is no reasonable 
possibility that any additional development could further 
substantiate the claim.  

II.  Increased Rating for Major Depressive Disorder

The veteran contends that his service-connected major 
depressive disorder is more severe than the 30 percent rating 
currently assigned.  Disability evaluations are based upon a 
comparison of clinical findings with the applicable schedular 
criteria.  See 38 U.S.C.A. § 1155.  Moreover, when evaluating 
a given disability, its entire history must be taken into 
consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1991).  However, current clinical findings are of 
paramount importance.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Additionally, where there is a 
question as to which of two disability evaluations shall be 
assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

In evaluating the veteran's service-connected major 
depressive disorder, occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed memory, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events) 
shall be evaluated as 30 percent disabling. 

To warrant a 50 percent disability rating, occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships must be present.  

To warrant a 70 percent disability rating, occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spacial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships must be present.  See 38 C.F.R. § 4.130, 
DC 9434.  It is within the foregoing context that the facts 
in this case must be evaluated.  

The facts are as follows.  During military service, the 
veteran was noted to have a flat affect and a depressed mood.  
He was diagnosed as suffering from major depression prior to 
his discharge from service.  

During VA psychiatric examinations conducted between 1983 and 
1989, major depression was diagnosed.  In 1989 it was 
believed to be in remission while panic attacks and phobias 
were in partial remission.

The veteran underwent a VA psychiatric evaluation in February 
2000.  The examiner observed that the veteran was fully 
oriented, well groomed, and had a positive attitude.  
However, he complained of recurring nightmares, and appeared 
distressed during the interview.  He denied any type of 
auditory or visual hallucinations or delusional thinking.  He 
also denied any type of suicidal or homicidal ideation.  He 
had gained weight.  Depressive disorder and anxiety, 
generalized, was diagnosed.  A Global Assessment of 
Functioning scale (GAF) of 60 was assigned by the examiner.  

The veteran again underwent a VA psychiatric examination in 
October 2001.  He indicated that he had difficulty sleeping 
and concentrating, that he tended to be depressed, and that 
he tended to experience panic attacks.  He also indicated 
that he cried easily and felt that life was pointless and 
meaningless.  He was free of homicidal or suicidal ideation.  
However, the veteran stated that he last experienced a panic 
attack less than one week prior to the examination.  He 
indicated that he experienced such attacks on a regular 
basis, and that these typically were accompanied by 
trembling, shortness of breath, choking, chest pain, a 
pounding heartbeat, nausea, dizziness, a feeling of 
detachment, a fear of losing control, fear of dying, numbness 
in his hands, and hot flashes.  He indicated that he was 
taking Oxazepam (15 mg) and Sertraline (100 mg).  The 
examiner observed that the veteran was responsive, but 
appeared dejected during most of the interview.  He indicated 
that he was independent in all activities of daily living, 
but felt that he was forced to terminate his employment 
because of his psychiatric disorder.  Otherwise, 
his rate of speech was normal, and the quality of his voice 
was strong.  The veteran was fully oriented, and was alert 
during the interview.  No impairment in memory or 
concentration was apparent to the examiner.  The veteran's 
thought content and perception were intact, and there was no 
indication of hallucinations, delusions, or other psychotic 
features.  Chronic major depressive disorder was diagnosed, 
and a GAF score of 55 was assigned.  

The foregoing indicates that a disability evaluation of 50 
percent is warranted for the veteran's service-connected 
major depressive disorder, but not more.  Clinical evidence 
of record indicates that the veteran suffers from panic 
attacks on a regular basis (more than once a week), and that 
he experiences disturbances of motivation and mood.  
Moreover, various GAF scores assigned have been indicative of 
the symptomatology contemplated in a 50 percent schedular 
rating.  See American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, 4th Edition 
(1994).  (A GAF score of 51 to 60 indicates moderate symptoms 
(e.g. flat affect, circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g. few friends, conflicts with co- 
workers).  

However, the veteran has not displayed deficiencies in 
judgment, thinking, or mood due to suicidal ideation, 
obsessional rituals, or near continuous panic or depression 
affecting his ability to function independently.  Nor has his 
speech been observed to be intermittently illogical, obscure, 
or irrelevant.  Finally, the veteran has not displayed 
impaired impulse control, spacial disorientation, neglect of 
personal appearance and hygiene, or difficulty in adapting to 
stressful circumstances (notwithstanding his contention to 
the contrary with regard to the latter).  Finally, although 
the examiner indicated in October 2001 that the veteran had 
severe depressive symptoms, his overall evaluation 
culminating in a GAF score of 55, along with other findings 
listed, indicate that the veteran has coped with his 
depression. 

In reaching this conclusion, the Board also has given due 
consideration to testimony offered by the veteran at his 
personal hearing in November 2000.  The veteran's complaints 
of anxiety, anger, and depression were not dissimilar from 
those that he 
expressed to the various VA examining physicians during the 
aforementioned examinations.  Given that symptomatology 
currently associated with the veteran's 
major depressive disorder has been as described above, it 
meets the criteria for a 50 percent disability rating, but 
does not more nearly approximate that required for a higher 
(70 percent) rating.  While the veteran has provided his 
assessment that he had to leave his past employment due to 
his psychiatric disability, the Board finds that the 
conclusions reached by the psychiatric examiners in 2000 and 
2001, as reflected by the GAF scores they assigned, clearly 
indicates that the medical professionals did not deem the 
symptoms picture to be consist with an inability to obtain or 
retain employment.  The GAF score reflects that the claimant 
would have some conflict on the job, but does not reflect 
that his difficulties were of such severity or extent as to 
render him unable to work.  As such, an increased rating of 
50 percent, but not more, is warranted under applicable 
schedular criteria.

Notwithstanding the above, a rating in excess of that 
currently assigned for the veteran's service-connected major 
depressive disorder may be granted if it is demonstrated that 
this disability presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2002).  There is no indication that this 
disability has required frequent hospitalizations since the 
veteran's discharge from military service.  Nor does the 
clinical evidence support the claimant's belief that the 
disability produces such marked inference with employment 
that the regular schedular standards are not adequate for 
rating his disability.  While the veteran's reports that he 
terminated his last job voluntarily because of his 
depression, the clinical findings and medical opinions of 
record do not support his report that he effectively can not 
work due to the service connected psychiatric disability.  It 
should be noted here that the provisions of 38 C.F.R. Part 4 
(2002) reflect percentage ratings that represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from diseases and injuries and 
their residual conditions in civilian occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations proportionate to the severity of the 
various grades of disability.  See 38 C.F.R. § 4.1.  Absent 
evidence of either marked interference with employment or 
frequent periods of hospitalization, there is no basis to 
conclude that the veteran's major depressive disorder is more 
serious than that contemplated by the aforementioned 
schedular provisions.  Thus, the failure of the RO to submit 
the case for consideration by the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
was not unreasonable in this case.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996).  

In reaching the foregoing decision, all reasonable doubt has 
been resolved in the veteran's favor.  See 38 U.S.C.A. 
§ 5107(b).  


ORDER

An increased rating of 50 percent, but not more, for major 
depressive disorder is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

